for reconsideration and for relief from the judgment under NRCP 60(b),
                which the district court also denied. This appeal followed.
                            It is undisputed that appellant did not timely respond to the
                requests for admissions and that no extension of time to respond was
                sought or obtained either from respondents or the court. Therefore, the
                items contained in the requests for admissions were deemed admitted by
                operation of NRCP 36(a). Smith v. Emery, 109 Nev. 737, 742-43, 856 P.2d
                1386, 1390 (1993); Graham v. Carson-Tahoe Hospital, 91 Nev. 609, 610,
                540 P.2d 105, 105-06 (1975). This court has held that admissions deemed
                admitted under these circumstances may properly serve as the basis for
                summary judgment against a party who failed to timely respond to the
                request for admissions. Wagner v. Carex Investigations & Sec., 93 Nev.
                627, 631-32, 572 P.2d 921, 924 (1977); Lawrence v. Southwest Gas Corp.,
                89 Nev. 433, 433-34, 514 P.2d 868, 869 (1973). Because no genuine issues
                of fact remained due to appellant's admissions, we perceive no error in the
                district court's grant of summary judgment in respondents' favor. Wood v.
                Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (explaining
                that summary judgment is appropriate when there is no genuine issue of
                material fact and the moving party is entitled to a judgment as a matter of
                law).
                            We likewise perceive no abuse of discretion in the district
                court's denial of appellant's motion for reconsideration and for relief from
                the judgment. The district court has broad discretion in deciding whether
                to grant or deny an NRCP 60(b) motion to set aside a judgment, and this
                court will not disturb that decision absent an abuse of discretion. Cook v.
                Cook, 112 Nev. 179, 181-82, 912 P.2d 264, 265 (1996). "The determination
                of the existence of excusable neglect is a matter within the sound

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                       discretion of the district judge." Ogle v. Miller, 87 Nev. 573, 576, 491 P.2d
                       40, 42 (1971). Where conduct suggests neglect, but no attempt is made to
                       establish that a failure resulted from excusable neglect, a district court is
                       not bound to declare the conduct excusable neglect. Tahoe Village Realty
                       v. DeSmet, 95 Nev. 131, 134, 590 P.2d 1158, 1160 (1979), abrogated on
                       other grounds by Ace Truck v. Kahn, 103 Nev. 503, 746 P.2d 132 (1987).
                                   Appellant's motion for reconsideration did not establish that
                       the failure that resulted in summary judgment—either the failure of
                       appellant to respond to the requests for admissions or of appellant's
                       counsel to provide a supplemental opposition to respondents' motion for
                       summary judgment—was as a result of excusable neglect. It was not an
                       abuse of discretion, therefore, for the district court to deny the motion.
                       Tahoe Village Realty, 95 Nev. at 134, 590 P.2d at 1160. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.




                                                                    Gibbons




                       cc:   Eighth Judicial District Court, Department 4
                             William C. Turner, Settlement Judge
                             David Lee Phillips & Associates
                             Jimmerson Hansen
                             Eighth District Court Clerk
SUPREME COURT
         OF
      NEVADA
                                                             3
(0) 1947A • •1'.7' 1
                 •9.